STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

SHARI       MIOT    AND       ALLEN                                           NO.    2022   CW   0121
PETRASEK,          JR.,       INDIVIDUALLY
AND    ON    BEHALF        OF     THEIR
DECEASED       FATHER,            ALLEN

PETRASEK


VERSUS


PODTATRY       INSURANCE               COMPANY
OF AMERICA AND WAYBRUN                     J.
HEBERT,       III,        M. D.                                                     APRIL   8,   2022




In    Re:          Dr.     Waybrun        Hebert,   III      and   Podiatry   Insurance      Company
                   of      America,        applying   for   supervisory   writs,                 32nd
                   Judicial            District  Court,   Parish of   Terrebonne,                 No.
                   190839.




BEFORE:         McCLENDON,              WELCH,   AND    THERIOT,     JJ.


        WRIT    DENIED.


                                                       PMC
                                                       JEW

                                                       MRT




COURT       OF APPEAL,            FIRST   CIRCUIT




       DEPUTY       C     ERK     OF   COURT
              FOR       THE     COURT